125 F.3d 858
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Mark A. EDWARDS, Plaintiff-Appellant,v.Jerry Carr WHITEHEAD, Judge, Second Judicial District Court,State of Nevada;  Deborah Agosti, Judge, SecondJudicial District Court, State ofNevada, Defendants-Appellees.
No. 96-17020.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 22, 1997.*Decided Sept. 24, 1997.

Appeal from the United States District Court for the District of Nevada, No. CV-96-00005-DWH;  David Warner Hagen, District Judge, Presiding.
Before:  HALL, BRUNETTI and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Mark A. Edwards appeals pro se the district court's summary judgment dismissal of his 42 U.S.C. § 1983 action against two judges of the Second Judicial District Court in and for the County of Washoe, State of Nevada.  He contends that he was denied due process as a result of the judges' adverse rulings in state court proceedings.  We affirm.


3
Federal district courts lack subject matter jurisdiction to review the final determinations of a state court in judicial proceedings.  Branson v. Nott, 62 F.3d 287, 291 (9th Cir.1995).  "This is true even when the challenge to a state court decision involves federal constitutional issues."  Id.


4
In his complaint, Edwards explicitly seeks an injunction requiring the state court to vacate its prior decisions.  His section 1983 action "amounts to nothing more than an impermissible collateral attack on prior state court decisions."   See id.


5
Edwards contends that the state court decisions are subject to collateral attack in federal district court because the state judges acted in excess of their subject matter jurisdiction.  Edwards cites no authority in support of this proposition, nor are we aware of any.  Accordingly, we affirm the district court's dismissal of Edwards' action.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a);  9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3